Citation Nr: 0934643	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a left foot 
disability.

2. Entitlement to a rating higher than 10 percent for an 
olecranon spur of the left elbow. 

3. Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1974 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2004 and in March 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In a statement in July 2009, the Veteran appears to raise a 
claim for increase for temporomandibular joint dysfunction, 
which is referred to the RO for appropriate action.

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

REMAND

In February 2009, the Veteran timely requested a hearing at 
the VA field facility in Sacramento, California.  

In accordance with 38 C.F.R. § 20.703, the case is REMANDED 
for the following action:

Schedule the Veteran for a hearing 
before the Board to be held in 
Sacramento, California.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


